 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                          Case No. 1:19-cv-00609-EPG
10   RONNY TALBERT HARRIS,
                                                          ORDER DIRECTING DEFENDANT TO
11                  Plaintiff,                            FILE A HARD COPY OF THE
                                                          ADMINISTRATIVE RECORD
12          vs.
13   ANDREW SAUL,
     Commissioner of Social Security,
14
15                  Defendant.
16
17          The Court directs Defendant to file a hard copy of the administrative record not less than

18   thirty days prior to the hearing on Plaintiff’s appeal of the decision by the Commissioner of

19   Social Security denying benefits.
     IT IS SO ORDERED.
20
21      Dated:     March 23, 2020                             /s/
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28



                                                  1
